Citation Nr: 1243264	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  06-14 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as the result of herbicide exposure.  

2.  Entitlement to service connection for coronary artery disease, claimed as the result of herbicide exposure and/or as secondary to diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy, claimed as the result of herbicide exposure and/or as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2005 and November 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.     

In connection with this appeal, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in October 2012; a transcript of that hearing is associated with the claims file.  At such time and on the record, he waived RO consideration of additional evidence that was received in August 2012.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that a review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran was not present on the landmass or the inland waters of Vietnam during service and, therefore, is not presumed to have been exposed to herbicides. 

2.  Diabetes mellitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

3.  Coronary artery disease is not shown to be causally or etiologically related to any disease, injury, or incident in service, or a service-connected disability, and did not manifest within one year of the Veteran's discharge from service.  

4.  Peripheral neuropathy is not shown to be causally or etiologically related to any disease, injury, or incident in service, or a service-connected disability, and did not manifest within one year of the Veteran's discharge from service.
  

CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012). 

2.  Coronary artery disease was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2012). 

3.  Peripheral neuropathy not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2004 letter, sent prior to the initial unfavorable decision issued in February 2005 that denied service connection for diabetes mellitus and coronary artery disease, and August 2005, sent prior to the initial unfavorable decision issued in November 2005 that denied service connection for peripheral neuropathy, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  The November 2004 letter further advised the Veteran of the information and evidence necessary to substantiate his claim for coronary artery disease on a secondary basis.  The Board notes that the Veteran did not receive notice as to the secondary aspect of his peripheral neuropathy claim; however, as service connection is herein denied for diabetes mellitus, his claims for disabilities as secondary to such disease must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  Therefore,  there is no prejudice to the Board proceeding in the adjudication of such claim.  

Additionally, a March 2006 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  While such letter was issued after the initial rating decisions, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2006 letter was issued, the Veteran's claims were readjudicated in the May 2006 and February 2007 statements of the case and the April 2011 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, post-service private treatment records, and Social Security Administration records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection for diabetes mellitus, coronary artery disease, and peripheral neuropathy; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that such diseases are otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran has only claimed that his diseases  are the result of herbicide exposure, or secondary to diabetes mellitus.  He has not alleged that such is otherwise the result of his military service or that he has had a continuity of symptomatology related to such diseases since service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claims.  

The Board notes that the Veteran provided relevant testimony during the hearing before the undersigned in October 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the undersigned Veterans Law Judge identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claims. The Veteran provided detailed testimony regarding his alleged in-service exposure to herbicides, which is the issue that this case turns on.  As such, the Board finds that the hearing discussion did not reveal any evidence that might be available, but was not associated with the claims file.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra, at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

At his October 2012 Board hearing and in documents of record, the Veteran contends that he is entitled to service connection for diabetes mellitus, coronary artery disease, and peripheral neuropathy as he was exposed to herbicides while he was serving aboard the USS Okinawa as such ship was anchored approximately 300 yards off the shore of DaNang, Vietnam.  With respect to his coronary artery disease and peripheral neuropathy, he also claims that such are caused or aggravated by his diabetes mellitus.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include diabetes mellitus, cardiovascular-renal disease, and other organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

Certain diseases, to include diabetes mellitus and coronary artery disease, shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 5 (1990). 

The Board finds that the Veteran was not present on the landmass or the inland waters of Vietnam during service and, therefore, is not presumed to have been exposed to herbicides.  In this regard, his service personnel records are negative for any indication that he visited or went ashore to Vietnam.  Rather, such reflect that he served aboard the USS Okinawa from September 1969 to February 1971.  Moreover, the Veteran, at his October 2012 Board hearing specifically indicated that he never visited or went ashore in Vietnam.  Additionally, he has not indicated that the USS Okinawa served in the brown waters of Vietnam.  Rather, he contended that his ship was docked 300 yards offshore with winds regularly blowing from inland.   

The Board acknowledges the Veteran's contention, which essentially is that he should be presumed to have been exposed to herbicides because his ship was in close proximity to land areas where Agent Orange was used.  Given that 38 C.F.R. § 3.307(a)(6)(iii) and Haas require him to have set foot on Vietnamese soil or have navigated "brown" inland waters to qualify, this scenario is insufficient to establish presumptive exposure to herbicides.  Absent qualifying service in Vietnam, the Board finds that there is no basis for awarding presumptive service connection for diabetes mellitus or coronary artery disease due to herbicide exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, there is no basis for awarding service connection for peripheral neuropathy as directly related to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

Furthermore, the record fails to show that the Veteran manifested diabetes mellitus, coronary artery disease, and/or peripheral neuropathy to a degree of 10 percent within the one year following his service discharge in February 1971.  Therefore, presumptive service connection is not warranted for such chronic diseases.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board has also considered whether the Veteran is entitled to service connection for diabetes mellitus, coronary artery disease, and peripheral neuropathy on a direct basis.  See Combee, supra.

In this regard, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to his claimed diseases.  Moreover, at his January 1971 separation examination, the Veteran was clinically evaluated as normal and no defects or diagnoses were made.  Post-service medical records reflect that the Veteran was diagnosed with the diabetes mellitus or coronary artery disease until many years after service.  In fact, the evidence of record shows that the Veteran was not diagnosed until 2001 with diabetes mellitus and not until 2003 with a heart condition.  Although it is unclear when exactly the Veteran was first formally diagnosed with peripheral neuropathy, the first post-service records associated with the claims file are dated in 1995 and did not reference peripheral neuropathy.  

In light of the fact that the Veteran's service treatment records are negative for any complaints, treatment, findings, or diagnoses referable to coronary artery disease, peripheral neuropathy, or diabetes mellitus, and that he was not diagnosed with such diseases until many years after service, the Board finds that service connection is not warranted on a direct basis.  Moreover, the Veteran has not alleged that his diabetes mellitus, coronary artery disease, or peripheral neuropathy began in service or have existed continuously since service, and there is no opinion of record linking such diseases to his military service. 

The Board has also considered the Veteran's claims of entitlement to service connection for coronary artery disease and peripheral neuropathy as secondary to diabetes mellitus.  VA regulations provide that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  However, as discussed previously, the Veteran is not entitled to service connection for diabetes mellitus. As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for coronary artery disease and peripheral neuropathy.  See Sabonis, supra.  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Insofar as service connection is not in effect for the disability claimed by the Veteran to have proximally caused his coronary artery disease and peripheral neuropathy, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claims of entitlement to service connection for coronary artery disease and peripheral neuropathy as secondary to diabetes mellitus is without legal merit. Id.  

Therefore, based on the foregoing, the Board finds that service connection for diabetes mellitus, coronary artery disease, or peripheral neuropathy is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for coronary artery disease is denied.  

Service connection for peripheral neuropathy is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


